NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 08a0598n.06
                              Filed: October 2, 2008

                                            No. 07-1630

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


JOANNE ANDERSON,                                  )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
POSTMASTER GENERAL,                  UNITED       )   EASTERN DISTRICT OF MICHIGAN
STATES POSTAL SERVICE,                            )
                                                  )
       Defendant-Appellee.                        )


       Before: MOORE, COOK, Circuit Judges; and HOOD, District Judge.*


       COOK, Circuit Judge. Plaintiff JoAnn1 Anderson, a fifty-seven-year-old African-American

female, filed this Title VII suit against her employer, defendant John Potter, Postmaster General of

the United States Postal Service (the “Postal Service”). Anderson alleges that the Postal Service

discriminated and retaliated against her on the basis of race, sex, age, and prior Equal Employment

Opportunity (“EEO”) complaints, and subjected her to a hostile work environment. In a thorough

opinion addressing Anderson’s numerous factual contentions, the district court concluded that

Anderson failed to articulate a prima facie case for any of her claims, and granted summary judgment

for the Postal Service. Having reviewed the briefs and record, we reach the same conclusion.


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
       1
           The official case caption misspells JoAnn Anderson’s first name.
No. 07-1630
Anderson v. Postmaster General


Because a separate opinion would serve no jurisprudential purpose, we affirm the court’s judgment,

adopting its analysis.




                                                2
No. 07-1630
Anderson v. Postmaster General


       KAREN NELSON MOORE, Circuit Judge, concurring in the judgment. I concur in

the judgment, on the ground that summary judgment is appropriate because Anderson has failed to

show a genuine issue that the defendant’s asserted legitimate nondiscriminatory reasons for its

actions were pretextual. Moreover, Anderson has failed to allege sufficient facts to show a genuine

issue regarding the existence of an actionable hostile-work-environment claim.




                                                3